Exhibit 10.3
 
LIMITED LICENSE AGREEMENT
 
THIS LIMITED LICENSE AGREEMENT dated as of March 20, 2013 (this “Agreement”), is
entered into by and between MAGNEGAS CORPORATION, a Delaware corporation
(“MAGNEGAS”) having its business headquarters in Tarpon Springs, Florida, and
CLEAR SKY ENERGY, S.A., C.V., a company constituted under the laws of Mexico
(“CSE”), having its business headquarters in Torreon, Coahuila Mexico (each, a
“Party,” and collectively, the “Parties”).
 
RECITALS:
 
WHEREAS, MAGNEGAS is the owner of various trademarks, service marks, logos, and
trade names, whether or not registered in the U.S. or elsewhere, relating to
products (“Gasifiers”) manufactured using MAGNEGAS’s proprietary plasma Arc Flow
technology (the “Marks”);


WHEREAS, CSE has agreed to purchase one or more Gasifiers from MAGNEGAS for the
manufacture of gaseous fuels and other products, by-products or rendition of
services (the “Products”) pursuant to the terms of that certain “Gasifier
Purchase Agreement” of even date herewith (the “Purchase Agreement”); and


WHEREAS, CSE and MAGNEGAS are Parties to that certain “Distribution Agreement”
of even date herewith (the “Distribution Agreement”) pursuant to which CSE has
been granted certain rights as described therein to distribute Products.


WHEREAS, the Parties deem it desirable that, in performing its duties under the
Distribution Agreement, CSE distribute, market and sell the Products under the
Marks.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
Any capitalized terms used but not defined herein shall have the meaning
specified in the Purchase Agreement.  For purposes of this Agreement, the terms
defined in this Article 1 shall have the respective meanings set forth below:
 
1.1           “Affiliates” shall mean any person that controls, is controlled
by, or is under common control with any Party to this Agreement.   For purposes
of this definition, “control” is defined as voting control of more than 50% of
the voting interests of a Party, whether attained through stock or equity
ownership or through a contractual arrangement.
 
1.2           “Effective Date” shall be the date of execution of this Agreement.
 
1.3           “Distribution Agreement” shall have the meaning ascribed to that
term in the Recitals to this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4           “Licensed Territory” shall mean any territory under license for
distribution of Products pursuant to the Distribution Agreement, whether on an
exclusive or non-exclusive basis.
 
1.5           “Marks” shall have the meaning ascribed to that term in the
Recitals to this Agreement and shall specifically cover the Marks identified in
Exhibit A.
 
1.6           “Product” shall mean the gaseous fuels manufactured by a Gasifier
and any by-product or other output from a Gasifier.
 
1.7           “Gasifier” shall have the meaning ascribed to that term in the
Recitals to this Agreement.
 
1.8           “Sub-agents” shall have the meaning ascribed to that term in
Subsection 2.1.2.
 
ARTICLE 2
GRANT OF LICENSES
 
2.1           License. As of the Effective Date of this Agreement, MAGNEGAS
hereby grants to CSE the following right and licenses, which shall be exclusive
to the extent that the distribution rights granted in the Distribution Agreement
are exclusive, and non-exclusive to the extent that such distribution rights are
non-exclusive:
 
2.1.1.  the right and license to identify itself as an independent distributor
of Products in the Territory pursuant  to the terms of the Distribution
Agreement;
 
2.1.2   the right and license to  use MAGNEGAS’ Marks  for (a) display purposes,
advertising and communications in written and non-written format to promote the
Products and use of the Products in connection with the solicitation of orders
for Products in the Licensed Territory, and (b) such other purposes as are
reasonably necessary for CSE to exercise its rights and perform its obligations
under the Distribution  Agreement.  CSE may exercise these rights through its
sub-agents and other persons selected to assist it in marketing and selling
Products, or in otherwise performing any of CSE's obligations under the
Distribution Agreement (the “Sub-agents”).
 
2.2           Sublicense Rights.  CSE may grant sublicenses to its Sub-agents to
use the Marks solely in connection with the sale, marketing and distribution of
the Products.
 
2.3           Restrictions on Usage.  CSE shall not use or display any of
MAGNEGAS’ Marks or names confusingly similar thereto as part of its corporate
business name or in any manner other than as authorized hereunder.  All uses of
MAGNEGAS’ Marks by CSE hereunder shall be in a manner consistent with reasonable
usage guidelines that are communicated to CSE in writing.  MagneGas’s current
usage guidelines are attached hereto and are incorporated by reference herein.
 
2.4           Non-Assert Provision.  During the term of this Agreement and for
so long as CSE is not in default with respect to any obligation due to MAGNEGAS
hereunder or under the Distribution Agreement, MAGNEGAS will not assert any
right to Marks to prevent CSE from importing, developing, making, having made,
using, offering for sale, commercialization, marketing and/or selling any
Gasifier or Product in the Licensed Territory.

 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 3
WARRANTIES AND INDEMNITY
 
3.1           Corporate Existence and Power.  MAGNEGAS (a) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware; (b) has the requisite power and authority and the legal right to own
and operate its property and assets, to lease the property and assets it
operates under lease, and to carry on its business as it is now being conducted;
and (c) is in material compliance with all requirements of applicable law,
except to the extent that any noncompliance would not have a material adverse
effect on the properties, business, financial or other condition of it and would
not materially adversely affect its ability to perform its obligations under
this Agreement.
 
3.2           Authorization and Enforcement of Obligations.  MAGNEGAS (a) has
the requisite power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder; and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder.  This
Agreement has been duly executed and delivered on behalf of MAGNEGAS, and
constitutes a legal, valid, binding obligation, enforceable against MAGNEGAS in
accordance with its terms, except to the extent that such enforcement may be
limited by bankruptcy, insolvency, moratorium or other laws affecting creditors
rights.
 
3.3           Title. MAGNEGAS owns all rights, title and interests in and to the
Marks set forth on Exhibit A in the United States, and no third  party has any
rights to the Marks in the United States.  MAGNEGAS claims proprietary rights to
the Marks in the Licensed Territory but has not yet registered such Marks in the
Territory but covenants to do so in the near future and to maintain such
registrations in good standing during the term of this Agreement once those
registrations are effective.  MagneGas claims common law rights to the Marks
identified on Exhibit A by virtue of its use of such Marks, whether or not
registered.    Exhibit A reflects which Marks are registered in the United
States.  MAGNEGAS is aware of no basis for a claim of superior right in the
Marks, or any of them, by any other party.
 
3.4           Noncontravention. There are no existing agreements, commitments,
proposals, offers, or rights with, to, or in any person to acquire any of the
rights under the Marks that would prevent, alter, or hinder the performance of
MAGNEGAS’s obligations hereunder or the exercise of CSE’s right hereunder.
 
3.5           Exclusions. Notwithstanding any representation, warranty, or
agreement to the contrary, in this Agreement or otherwise, MAGNEGAS expressly
excludes any representations, conditions, and warranties that MAGNEGAS has any
obligation to bring or prosecute actions or suits gainst third parties for
infringement of the Marks.


 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 4
ROYALTIES
 
. No royalties shall be due to MAGNEGAS under this Agreement.


ARTICLE 5
ENFORCEMENT


5.1           Maintenance of the Marks.  MAGNEGAS shall undertake all
commercially reasonable actions necessary for protecting the Marks, including
maintaining all registrations in the Licensed Territory. 
 
5.2           Improvements.   CSE shall not own nor shall CSE have any rights to
any variations on the Marks which it may develop with the consent of MAGNEGAS in
the course of this Agreement; provided, however, that CSE shall be granted a
license, without additional consideration, to any such additional Marks that may
be developed for the Licensed Territory, and the CSE shall not develop, use, or
register any variations to the Marks without the prior written consent of
MAGNEGAS.
 
ARTICLE 6
TERMINATION


6.1.           Normal Termination. Unless terminated earlier as hereinafter
provided, and subject to the provisions of paragraph 6.2 of this Article, this
Agreement shall terminate concurrently with and upon any termination of the
Distribution Agreement.


6.2.           Surviving Obligations. The termination of this Agreement shall
not relieve CSE of any obligation hereunder to keep records nor shall such
termination relieve CSE of:


 
(1)
any liability hereunder for damages to CSE or MAGNEGAS resulting from the
unauthorized disclosure or use of any Confidential Information by the other
party, or other party or person affiliated therewith; or



 
(2)
The termination of this Agreement shall not terminate MAGNEGAS’s rights under
Article 3.

 
 
4

--------------------------------------------------------------------------------

 
 



6.3           Termination by CSE.  CSE may terminate this Agreement at any time
by giving MAGNEGAS at least sixty (60) days’ advance written notice.  This
Agreement may not be terminated if CSE maintains any distribution rights (other
than limited distribution rights to dispose of inventory on hand following the
termination of the Distribution Agreement) unless the parties have otherwise
agreed in writing that the Products are to be marketed or sold under a name
other than the name “MagneGas.”


6.4.           Termination by MAGNEGAS.  MAGNEGAS may terminate this Agreement,
in addition to the provisions of  Section 1, upon thirty (30) days’ written
notice to CSE as to a material breach by CSE of any material provision of this
Agreement.  However, if such breach is corrected within the sixty (60) day
period, this Agreement shall continue in full force and effect.

 
ARTICLE 7
ASSIGNABILITY


Except as expressly permitted hereunder, neither Party may, assign, delegate, or
otherwise transfer this Agreement, or any of its rights or obligations hereunder
without the prior written consent of the other Party, and any such assignment,
delegation, or transfer shall be null and void. Notwithstanding the foregoing,
each Party may, without consent, assign or transfer this Agreement in its
entirety to any Affiliate, or entity into or with which such Party merges or
consolidates, or to whom the Party transfers all or substantially all of its
business, equity interests  or assets to which this Agreement relates; provided,
however, that this sentence shall not apply to assignments or transfers of this
Agreement by or to the following competitors of MagneGas or CSE: Air Gas,
Praxair, or Air Liquide. Subject to the foregoing, all of the terms and
conditions of this Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective successors and assigns.


ARTICLE 8
APPLICABLE LAW


This Agreement is acknowledged to have been made in and shall be construed in
accordance with the laws of the State of Florida without regard to the
principles thereof relating to the conflict of laws.


ARTICLE 9
FORCE MAJEURE


Neither Party shall be responsible to the other for delay or failure in
performance of any of the obligations imposed by this Agreement, provided such
delay or failure shall be occasioned by a cause beyond the control of and
without the fault or negligence of such Party,  including fire, flood,
explosion, lightning, windstorm, earthquake, subsidence of soil, failure of
machinery or equipment or supply of materials, discontinuity in the supply of
power, court order or governmental interference, civil commotion, riot, war,
terrorism or terrorist threats, strikes, labor disturbances, transportation
difficulties or labor shortage.  Notwithstanding the aforesaid, if either Party
fails to a substantial extent for at least three (3) months to fulfill any of
its obligations under this Agreement, the other Party may terminate the
Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 10
DISPUTE RESOLUTION


10.1          Alternative Dispute Resolution.  The parties agree to refer any
and all disputes which the parties cannot mutually resolve to binding
arbitration by a single arbitrator mutually agreeable to the parties under the
rules and regulations set out by the American Arbitration Association. The
arbitrator’s ruling shall be final and binding and judgment thereon may be
entered by any court of competent jurisdiction. The costs of said arbitration
shall be borne by each party. The losing party shall then reimburse the
prevailing party for all out-of-pocket costs and expenses (including reasonable
attorneys’ fees) after the decision of the arbitrator.  Arbitration will take
place in Dallas, Texas or Miami, Florida.
 
10.2.           Litigation.  Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, and not settled as described according
to the provisions of paragraph 11.1, may be settled by litigation in the courts
of the State of Florida or the State of Texas.
 
ARTICLE 11
MISCELLANEOUS PROVISIONS
 
11.1.           No license or right is granted by implication or otherwise with
respect to any patent application, patent, trademark or copyright except as
specifically set forth herein.
 
11.2.           This Agreement was negotiated and drafted in the English
language.  To the extent that any translation of this Agreement into Spanish is
facilitated to or by CSE, such translation will be solely for convenience
purposes and only the English language version will govern.  This Agreement may
be amended, modified, or supplemented only by a written instrument in English
duly executed by each of the Parties.


11.3.           This Agreement embody the entire understanding of the Parties as
to the use of the Marks and shall supersede all previous communications,
representations, undertakings or agreements, between them, either verbal or
written, relating to the subject matter hereof.


11.4            The rights and remedies provided in this Agreement are
cumulative and not exclusive of any rights or remedies provided by law or in
equity. The failure of either Party to assert a right hereunder or to insist
upon compliance with any term or condition herein will not constitute a waiver
of that right or excuse any subsequent nonperformance of any such term or
condition, or of any other term or condition, by the other Party.


11.5.           This Agreement shall be binding upon and inure to the benefit of
the successors, permitted assignees and personal representatives of the Parties.


 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Agreement and have entered
the Effective Date on the first page hereof.
 

CLEAR SKY ENERGY, S.A. DE C.V.  
MAGNEGAS CORPORATION
              By:  /s/  Manual Juan Marco
 
By:   /s/ Ermanno Santilli      Name: Manual Juan Marco     Name:   Ermanno
Santilli   Title:  Chief Executive Officer   Title:  Chief Executive Officer   
Date:  March 19, 2013      Date: March 20, 2013               
CLEAR SKY ENERGY, S.A. DE C.V.
                    By:  /s/  Jorge Torres         Name:      Jorge Torres      
  Title: President         Date: March 19, 2013        

 
 
7

--------------------------------------------------------------------------------

 
 
Exhibit A - Licensed Marks
 
Magnegas


MagneHydrogen
 
[logo.jpg]

TRADEMARK USAGE GUIDELINES:  MagneGas name to be used with logo , with
appropriate colors

 
 
8

--------------------------------------------------------------------------------